In a proceeding pursuant to CPLR article 78 to review a determination of the respondent which found the petitioner guilty of violating certain prison disciplinary rules, the appeal is from an order and judgment (one paper) of the Supreme Court, Dutchess County (Jiudice, J.), dated September 28, 1992, which, upon granting the respondent’s cross motion for summary judgment dismissing the proceeding, dismissed the proceeding.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The petitioner asserts that he was denied a fair hearing because the Hearing Officer refused to admit a copy of a complaint the petitioner lodged against a correction officer *428prior to the officer’s filing of the misbehavior report which was the subject of the hearing. The evidence in question was properly ruled inadmissible as having no relevance to the charges under consideration (see, Matter of Hop-Wah v Coughlin, 118 AD2d 275, revd on other grounds 69 NY2d 791). Furthermore, the petitioner’s allegation that the Hearing Officer’s evidentiary ruling demonstrated that person’s disbelief in the petitioner’s claim of retaliation does not support the petitioner’s assertion that the determination under review was affected by bias (see, Matter of McCoy v Leonardo, 175 AD2d 358). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.